J-A15025-21

                             2022 PA Super 190

ERIC TOPPY                                       IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                         Appellant

                    v.

PASSAGE BIO, INC.

                         Appellee                    No. 24 EDA 2021


             Appeal from the Order Entered November 25, 2020
            In the Court of Common Pleas of Philadelphia County
                       Civil Division at No: 200400905

BEFORE: BOWES, J., STABILE, J., and MUSMANNO, J.

OPINION BY STABILE, J.:                          FILED NOVEMBER 9, 2022

      In this employment dispute, Appellant, Eric Toppy, filed a five-count

complaint against Appellee, Passage Bio, Inc., alleging that Appellee breached

a settlement agreement that resolved Appellant’s wrongful termination claims

against Appellee.   Appellee filed preliminary objections in the nature of

demurrers asserting, inter alia, that the parties never entered a binding

settlement agreement.     The trial court sustained Appellee’s preliminary

objections and dismissed the complaint with prejudice.     Appellant appeals

from the order of dismissal. We affirm in part and reverse in part. We reverse

the dismissal of Appellant’s claims for breach of the settlement agreement and

violation of the Wage Payment Collection Law (“WPCL”), 43 P.S. §§ 260.1—

260.13. We affirm the dismissal of Appellant’s claims for unjust enrichment,

fraudulent misrepresentation and negligent misrepresentation.
J-A15025-21



       Appellant’s complaint alleges the following.      Appellee is an emerging

growth company engaged in the development of gene therapies for the

treatment of rare central nervous system diseases. In April 2019, based on

his prior employment in the health care industry and his relationships with

rare disease patient organizations, Appellee hired Appellant as Vice President

of Patient Engagement and Market Access. As compensation, Appellee agreed

to pay Appellant an annual salary of $260,000 and a bonus targeted at 25%

of his base salary.      Appellee also granted Appellant 448,623 stock options

which were to vest over the ensuing four years.

       In October 2019, while Appellant was on a business trip for Appellee in

Europe, Appellant’s supervisor, Ms. Quigley, sent Appellant an e-mail stating

that she intended to terminate his employment. On his return, Appellant met

with Appellee’s general counsel, who told him that his employment was at an

end effective October 25, 2019.           Having consulted and retained counsel,

Appellant then asserted1 three employment-related claims for relief against

Appellee: (1) disability discrimination; (2) misrepresentation related to the

forfeiture of the 448,623 stock options he had been granted; and (3)

defamation related to pejorative comments that Quigley made about him to

third parties.




____________________________________________


1 Although the complaint is not clear on this point, it appears from context
that Appellant first asserted these claims in private correspondence to
Appellee as opposed to the filing of a civil action in the court of common pleas.

                                           -2-
J-A15025-21



       Appellant and Appellee agreed to mediate his claims before Patricia

McInerney, a former common pleas judge. Complaint, ¶¶ 2, 4. On January

30, 2020, the mediation took place.            Id. at ¶ 25.   The parties reached

agreement on two of the three settlement terms that Appellant proposed,

namely payment by Appellee of eight months of Appellant’s annual salary and

a 25% bonus pro-rated for eight months.            Id.   at ¶ 26.   What remained

unresolved was the number of shares of common stock Appellee agreed to

issue to Appellant in exchange for his 448,623 stock options.2 Id. at ¶ 27.

Settlement negotiations continued over the weekend regarding the number of

shares of stock to be issued to Appellant. Id. at ¶ 28. On Monday, February

3, 2020, Appellee agreed to issue Appellant 150,000 shares of common stock.

Id.

       On February 3, 2020, Judge McInerney sent an e-mail to Appellant’s

counsel, Harold Goodman that stated as follows:

       I just got out of a meeting and Susan has replied accepting your
       proposal:

              I just heard back from my client. They agree to the
              terms [Appellant’s counsel] suggested (150,000
____________________________________________


2 While stock options “take many forms and have assorted conditions,”
Marchlen v. Township of Mt. Lebanon, 746 A.2d 566, 570 n.9 (Pa. 2000),
a stock option is, generally speaking, a benefit given by a company to an
employee to purchase company stock at a discount or fixed price. Stock
shares, on the other hand, represent fractional ownership of an issuing
company. Guarantee Trust and Safe Deposit Co. of Mt. Carmel v. Tye,
196 A. 618, 620 (Pa. Super. 1938) (share of stock in business corporation is
“one of the whole number of equal parts into which the capital stock of a
trading company or corporation is or may be divided”).

                                           -3-
J-A15025-21


            shares, 8 months’ severance, 25% bonus pro-rated
            for 8 months, etc.), with two small tweaks:

            1. They want to add Lysogene to the list of companies
            where [Appellant] cannot work (the others are
            Axovant and Prevail Therapeutics).

            2. Regarding the letter of reference, Steve Squinto is
            willing to state something like Eric’s role changed and
            he wanted to leave so that he could continue to work
            in patient engagement. He does not want to address
            Eric’s performance as he did not supervise Eric and
            obviously, Eric’s supervisor was critical of his
            performance.

      They also wanted me to make clear that this is their final position.

Id., ex. 1. Nothing in this email stated or suggested that the stock would be

subject to a pre-IPO (initial public offering) reverse stock split. The complaint

alleged that the email constituted an agreement because it resolved the final

issue between the parties.     Id. at ¶ 28 (“Following discussions over the

weekend, the parties reached agreement on that remaining issue [the number

of shares of common stock]. Specifically, as reflected in the attached Monday,

February 3, 2020 e-mail from Judge McInerney, [Appellee] agreed with

[Appellant’s] counsel to issue him 150,000 shares of its Common Stock”).

      On February 12, 2020, counsel for Appellee sent Appellant’s counsel a

draft settlement agreement and release to review. The draft accurately

described the severance and bonus payments that Appellant would receive.

The draft stated that Appellee would issue Appellant 150,000 shares of its

Common Stock, but it added in a vague parenthesis that the number “may be

adjusted by stock splits, stock combinations, recapitalizations or the like.” Id.



                                      -4-
J-A15025-21



at ¶ 31. Unbeknownst to Appellant at that time, Appellee already intended to

authorize a pre-IPO reverse split3 of its common stock. Id. at ¶ 32. Appellee

was aware of this internal decision at the time of the mediation before Judge

McInerney (January 30, 2020) and on the day it agreed to issue Appellant

150,000 shares of its common stock (February 3, 2020). Id. at ¶ 33. Despite

that, Appellee never said anything to Appellant about the reverse stock split

until more than two weeks later. Id. at ¶ 34. On February 18, 2020, counsel

for Appellee informed Appellant’s counsel that four days earlier (February 14,

2020), Appellee’s Board of Directors had met and authorized a 4.43316

reverse split of its common stock. Id. No notice of that meeting was sent to

Appellant or his counsel.          Id. at ¶ 36.   In effect, without Appellant’s

agreement, Appellee unilaterally decided to reduce the agreed upon shares of

common stock to be issued to Appellant from 150,000 to 33,836 shares. Id.

at ¶ 34.    This occurred after the parties already agreed to issue Appellant

150,000 shares in exchange for his 448,623 stock options, or approximately

33% of the options.

       Appellant refused to sign the draft settlement agreement that Appellee

sent to Appellant’s counsel on February 12, 2020. Appellee’s Brief at 5.

       In an initial public offering on February 28, 2020, Appellee’s stock

opened on the NASDAQ Exchange at $18.00 per share. Id. at ¶ 41. Based

____________________________________________


3 A reverse stock split is one whereby existing shares of stock are merged to
create a smaller number of proportionally more valuable shares.
Consequently, the price per share increases proportionally.

                                           -5-
J-A15025-21



on this opening share price, the difference between the value of 150,000

shares of Appellee’s common stock and 33,836 shares is in excess of $2

million. Id. at ¶ 44.

      Appellant requested that Appellee comply with the terms of the

agreement that Appellant envisioned: payment of eight months of salary, a

25% bonus pro-rated for eight months, and distribution of 150,000 shares of

common stock to Appellant.          Appellee refused.      Appellant thereupon

commenced the present action by filing a five-count complaint against

Appellee.   Count I alleged that Appellee breached the parties’ settlement

agreement and requested “enforcement in full of the parties February 3, 2020

settlement agreement, including payment of the severance and bonus he is

due, and an injunction compelling Passage Bio to issue him 150,000 shares of

its Common Stock.”      Count I, Prayer for Relief.   Counts II and III alleged

claims for intentional and negligent misrepresentation against Appellee based

on its failure to disclose its reverse stock split to Appellant. Count IV asserted

a claim for unjust enrichment. Count V alleged a claim for violation of the

WPCL.

      Appellee filed preliminary objections to the complaint in the nature of

demurrers. Appellee’s sole basis for demurrer to Appellant’s claim for breach

of the settlement agreement was that Appellant repudiated the settlement

agreement, and thus could not enforce it, because he raised claims for

intentional and negligent misrepresentation in Counts II and III of his

complaint. Appellee “dispute[d] that the parties ever entered into an

                                      -6-
J-A15025-21



enforceable contract,” but for purposes of its preliminary objections, it

“accept[ed] as true” what it called the “factual allegation[]” that “an

enforceable contract was formed.”              Appellee’s Memorandum In Support Of

Preliminary Objections to Complaint, at 7 n.4.4

       Appellant filed a timely answer to the preliminary objections, and

Appellee filed a reply brief in support of its preliminary objections.

       In a November 24, 2020 memorandum and order, the trial court

sustained Appellee’s preliminary objections and dismissed the complaint in its

entirety. This timely appeal followed. The trial court did not order Appellant

to file a Pa.R.A.P. 1925 statement of matters complained of on appeal.

       Appellant raises the following issues in this appeal:

       I. In sustaining [Appellee’s] preliminary objection and dismissing
       [Appellant’s] claim for breach of the parties’ settlement
       agreement, did the trial court commit reversible error by:

              A. ignoring [Appellee’s] concessions that the parties did
              enter into a binding settlement agreement;

              B. disregarding the allegations in the Complaint that the
              parties did reach an enforceable settlement agreement;

              C. misconstruing the mediator’s e-mail (Exh. 1 to the
              Complaint) regarding the substance of the parties’
              settlement agreement?



____________________________________________


4 Appellee made a similar statement in its reply brief in support of its
preliminary objections. Reply Brief in Support of Appellee’s Preliminary
Objections to Complaint, at 2 (“Passage Bio . . . is not contesting the assertion
that the parties reached agreement on the material terms of a settlement
agreement”).

                                           -7-
J-A15025-21


      II. In sustaining [Appellee’s] preliminary objection and dismissing
      [Appellant’s] claim for unjust enrichment, did the trial court
      commit reversible error by:

            A. failing to recognize that a claim for unjust enrichment is
            a judicially recognized alternative to one for breach of
            contract; and

            B. disregarding the allegations in the Complaint that
            [Appellee] wrongfully secured a general release of claims
            from [Appellant] while unjustly retaining all of the payments
            and shares of Common Stock it agreed to provide him?

      III. In sustaining [Appellee’s] preliminary objections and
      dismissing [Appellant’s] claims for intentional and negligent
      misrepresentation, did the trial court commit reversible error by
      disregarding the allegations in the Complaint that [Appellee]
      concealed from [Appellant] its intention to implement a pre-IPO
      reverse split of its Common Stock that would dilute the number of
      shares it agreed to issue to him from 150,000 to 33,836 shares?

      IV. In sustaining [Appellee’s] preliminary objection and dismissing
      [Appellant’s] claim for violation of Pennsylvania’s Wage Payment
      and Collection Law (“WPCL”), did the trial court commit reversible
      error by:

            A. relying on its mistaken view that [Appellant] failed to
            plead sufficient facts to support his claim for an enforceable
            settlement agreement; and

            B. concluding that the 150,000 shares of Common Stock
            were not “wages” under the WPCL?

Appellant’s Brief at 5-6.

      This Court reviews an order sustaining preliminary objections for an

error of law, and in so doing, it must apply the same standard as the trial

court. Sayers v. Heritage Valley Medical Group, Inc., 247 A.3d 1155,

1160-61 (Pa. Super. 2021).       Preliminary objections in the nature of a

demurrer

                                     -8-
J-A15025-21


      test the legal sufficiency of the complaint. When considering
      preliminary objections, all material facts set forth in the
      challenged pleadings are admitted as true, as well as all inferences
      reasonably deducible therefrom. Preliminary objections which
      seek the dismissal of a cause of action should be sustained only
      in cases in which it is clear and free from doubt that the pleader
      will be unable to prove facts legally sufficient to establish the right
      to relief. If any doubt exists as to whether a demurrer should be
      sustained, it should be resolved in favor of overruling the
      preliminary objections.

Id. at 1161.

      In his first argument, Appellant contends that the trial court erred by

dismissing the first count in his complaint, a claim that Appellee breached the

settlement agreement by refusing to issue 150,000 shares of its common

stock to Appellant.   We agree that the trial court erred by dismissing this

count.

      The trial court’s analysis on this issue was as follows:

      Judge McInerney’s February 3, 2020 email records an incomplete
      agreement, one that was almost there—but not quite. Appellant’s
      offer to release [Appellee] included the idea of [Appellant]
      receiving 150,000 shares of stock. This was generally acceptable
      to [Appellee], but with “two small tweaks.” These tweaks are not
      defined in Judge Mclnerney’s email and they turn out to be
      substantive when revealed in [Appellee’s] complete draft
      Settlement Agreement. These “two small tweaks” go to the heart
      of how the respective parties monetarily valued “150,000 shares,”
      and they have disagreed.

      And also, without an agreed date on which the value of the shares
      were to be measured, the essential term defining consideration
      was neither final nor enforceable.

      In this situation, [Appellee’s] February 12, 2020 draft Settlement
      Agreement amounts to a counter-offer which has not—to date—
      been accepted.

Trial Court Memorandum Opinion, 11/24/20, at 5.

                                       -9-
J-A15025-21


      We believe two preliminary maters warrant comment before we address

the merits of the trial court’s analysis.

      First, all points in the above-recited passage were raised by the trial

court sua sponte; Appellee did not raise any of these points in its preliminary

objections or in its reply brief in support of preliminary objections. This Court

has held that trial courts should not dismiss actions based on grounds not

raised by the parties. MacGregor v. Mediq Inc., 576 A.2d 1123, 1127-28

(Pa. Super. 1990) (trial court erred by sustaining preliminary objections and

dismissing complaint by sua sponte raising immunity issue that defendant did

not raise; “the preliminary objections raised only the questions regarding the

Rule 1020 defect and whether the averred facts supported a claim for

emotional distress and punitive damages. Under the Rules and the case law,

it is clear that matters not raised in preliminary objections may not be

considered by the court sua sponte”). Appellant, however, did not object to

the trial court’s decision to dismiss his claim for reasons not raised by

Appellee. Since Appellant failed to make a MacGregor argument, we do not

address whether to vacate the decision on this basis.

      On the other hand, because of the sua sponte nature of the trial court’s

decision, and because the trial court did not order Appellant to file a Pa.R.A.P.

1925 statement, this appeal is the first opportunity for Appellant to object to

the issues raised in the trial court’s memorandum opinion. Appellant availed

himself of this opportunity in his appellate briefs. Consequently, we will review


                                      - 10 -
J-A15025-21


the merits of the arguments raised by Appellant in opposition to the trial

court’s decision. See, e.g., DiGregorio v. Keystone Health Plan East, 803

A.2d 361, 366 (Pa. Super. 2003) (plaintiffs’ claim that trial court violated

coordinate jurisdiction rule of law of the case doctrine by granting defendant’s

purported motion to dismiss on morning of trial was not waived by failure to

raise it on the record before the trial court; plaintiffs raised the issue at their

first opportunity in their concise statement of matters complained of on

appeal, and court’s decision, whether judgment on the pleadings or summary

judgment, denied plaintiffs an opportunity to preserve issue in written

response).

        Second, Appellant argues that Appellee is bound by its “judicial

admissions” in the trial court and that for purposes of its preliminary

objections, it accepted that the parties entered into a binding settlement

agreement.     Appellant’s Brief at 23-24 (citing Appellee’s memoranda in

support of preliminary objections). We disagree. Judicial admissions “apply

only to disputed facts[] and are exclusive of legal theories and conclusions of

law.”   Nicholas v. Hoffman, 158 A.3d 675, 696 (Pa. Super. 2017).              The

existence of a contract is a conclusion of law, not a disputed fact. Delaware

River Preservation Co., Inc. v. Miskin, 923 A.2d 1177, 1182 (Pa. Super.

2007) (question of whether valid contract has been formed is generally one of

law for court to decide).      Thus, Appellee’s acceptance of a contract for

purposes of preliminary objections does not constitute a judicial admission.


                                      - 11 -
J-A15025-21


      Proceeding to the merits of this appeal, we consider that the substance

of Appellant’s first issue is that the parties entered a valid and enforceable

settlement agreement through Judge McInerney’s February 3, 2020 email and

Appellant’s acceptance of the two “tweaks” therein.       The enforceability of

settlement agreements

      is determined according to principles of contract law. Because
      contract interpretation is a question of law, this Court is not bound
      by the trial court’s interpretation. Our standard of review over
      questions of law is de novo and to the extent necessary, the scope
      of our review is plenary as [the appellate] court may review the
      entire record in making its decision.

Mastroni–Mucker v. Allstate Ins. Co., 976 A.2d 510, 517–18 (Pa. Super.

2009).

      Like any contract, to be enforceable, a settlement agreement must

possess all the elements of a valid contract: offer, acceptance, and

consideration. Muhammad v. Strassburger, McKenna, Messer, Shilobod

& Gutnick, 587 A.2d 1346, 1349 (Pa. 1991).            “[I]t is essential to the

enforceability of a settlement agreement that the minds of the parties should

meet upon all the terms, as well as the subject matter, of the agreement.”

Mazzella v. Koken, 739 A.2d 531, 536 (Pa. 1999). “An alleged acceptance

of an offer is not unconditional and, therefore, is not an ‘acceptance’ if it

materially alters the terms of the offer.” Yarnall v. Almy, 703 A.2d 535, 539

(Pa. Super. 1997). “As such, a reply which purports to accept an offer, but

instead changes the terms of the offer, is not an acceptance, but, rather, is a

counter-offer, which has the effect of terminating the original offer.”       Id.



                                     - 12 -
J-A15025-21



“When the evidence is in conflict as to whether the parties intended that a

particular writing should constitute an enforceable contract, it is a question of

fact whether a contract exists.”     Yellow Run Coal Co. v. Alma-Elly-Yv

Mines, Ltd., 426 A.2d 1152, 1154 (Pa. Super. 1981).

      Of significance, “[i]f the parties have agreed on the essential terms, the

contract is enforceable even though it is an informal memorandum requiring

future approval or negotiations of incidental terms.” Id. at 1155. Indeed,

courts also will enforce informal agreements that are missing “material” terms

so long as the parties agree on the essential terms. Field v. Golden Triangle

Broad, Inc., 305 A.2d 689, 694 (Pa. 1973); Bredt v. Bredt, 326 A.2d 446,

449 (Pa. Super. 1974). In Field, a party who sought to purchase two radio

stations wrote a letter in the form of a preliminary memorandum stating the

parties’ agreement on price and terms for financing. The letter stated that it

was “(s)ubject to agreement on a formal contract,” and it did not specify a

date for settlement or set a deadline for approval by the Federal

Communications Commission. Our Supreme Court held that the letter was an

enforceable contract:

      Appellant also urges that “many other” material terms and
      conditions that are customarily included in a contract for sale of a
      going concern are absent from the . . . letter agreement. However,
      the fact that additional provisions would enhance the position of
      both parties is not controlling. What is necessary is that the
      parties agree to all the essential terms and intend the letter to be
      binding upon them. We believe that the letter agreement in
      question manifests such agreement and intention.




                                     - 13 -
J-A15025-21



Id., 305 A.2d at 694. Subsequently, in Bredt, the parties reached a verbal

agreement in open court in a support action. The court and counsel referred

to the “agreement” between the parties.       Id., 326 A.2d at 449.     At the

conclusion of the hearing, the husband’s attorney stated that the “agreement

itself will have to be formalized.” Id. The court entered an order finding that

the parties entered into a binding agreement in open court. Citing Field, this

Court affirmed, stating, “The fact that the parties intended to formalize their

agreement at some later date or omitted some material terms and conditions

therefrom is not controlling as long as the parties agreed to all the essential

terms and intended the contract to be binding upon them.” Id.

      Mastroni-Mucker provides another useful illustration of a settlement

agreement that constitutes an enforceable contract despite the absence of a

formalized agreement. There, during trial, counsel for the parties stated on

the record that the plaintiffs accepted a $60,000 settlement offer from the

defendants in exchange for a general release of claims. The defendants later

reneged on the settlement, contending that it was conditioned on the parties’

approval of a particular form of release.    This Court held that the on-the-

record agreement constituted an enforceable contract because it contained an

offer, acceptance, and consideration and counsel for the defendants never

expressed that the scope of the release was in dispute. Id., 976 A.2d at 523.

      Of note, in a case with analogous facts, the New York Court of Appeals

held that plaintiffs, who had entered stock option agreements with a

corporation, had the right to exercise their options without adjustment for the

                                    - 14 -
J-A15025-21



corporation’s post-agreement reverse stock split. Reiss v. Fin. Performance

Corp., 764 N.E.2d 958 (N.Y. 2001). The Court of Appeals observed that one

month before the stock option agreements with the plaintiffs, the corporation

had agreed to a stock option agreement with a third person that in fact

required adjustment in the event of a reverse stock split.     Id. at 959-60.

Thus, the omission of an adjustment provision from the plaintiffs’ agreements

indicated that the parties did not intend for any adjustment in the event of a

post-agreement reverse stock split. Id. at 961. Although we are not bound

by decisions from other jurisdictions, we regard this ruling as persuasive

authority on the point whether Appellee’s omission to inform Appellant of a

possible reverse stock split at the time settlement was reached should now

affect the number of common shares agreed upon to be issued to Appellant.

Farese v. Robinson, 222 A.3d 1173, 1188 (Pa. Super. 2019) (although

Superior Court is not bound by decisions from courts in other jurisdictions, we

may use such decisions for guidance to degree we find them useful,

persuasive, and not incompatible with Pennsylvania law).

      In this case, the complaint alleges that the parties agreed to mediate

claims that Appellant planned to file against Appellee relating to the

termination of his employment.     During the mediation, Appellant proposed

three terms for settling the dispute. Appellee agreed to two of these terms

during the mediation. The third term proposed by Appellant was that Appellee

would issue him 150,000 shares of common stock in exchange for the 448,623

stock options given to Appellant during his employment.         Following the

                                    - 15 -
J-A15025-21



mediation, the mediator sent an email to Appellant’s attorney stating that

Appellee agreed to all three terms: eight months of severance pay, a bonus,

and 150,000 shares of common stock. The email added that Appellee agreed

to these terms with “two small tweaks”: (1) Appellant could not work for

another entity named Lysogene, and (2) Steve Squinto’s letter of reference

would be modified as to the reason why Appellant was terminated. Neither of

these tweaks affected agreement upon the term promising Appellant 150,000

shares of common stock. One week later, Appellee sent a formal settlement

agreement to Appellant that purported to change the nature of stock to be

issued, but Appellant did not sign it. On February 14, 2020, Appellee’s Board

of Directors authorized a reverse stock split that would reduce the 150,000

shares promised to Appellant to 33,836 shares. Appellee planned this reverse

stock split prior to Appellant’s mediation but did not inform Appellant about

the split until February 18, 2020, four days after the Board of Directors

authorized the split and fifteen days after the mediator related to Appellant

on February 3, 2020, Appellee’s agreement to issue 150,000 shares to

Appellant. On February 28, 2020, Appellee’s initial public offering of its stock

took place on the NASDAQ exchange.

      The allegations in the complaint, accepted as true, and the inferences

reasonably deducible therefrom, state a cause of action against Appellee for

breaching a settlement agreement that it entered with Appellant on February

3, 2020.   Appellant offered to settle the dispute in consideration for three

terms. Appellee accepted two of these terms during the mediation, and the

                                     - 16 -
J-A15025-21



mediator’s February 3, 2020 email constituted Appellee’s acceptance of the

third term. Thus, the averments of the complaint support that the parties

reached a meeting of the minds on all essential terms. The two additional

terms in the email that Appellant would not work at Lysogene and Steve

Squinto would modify his letter of reference for Appellant, were immaterial,

since the email characterized them as mere “tweaks.” Therefore, those terms

did not constitute a counteroffer that nullified Appellant’s offer. Second, it is

apparent, and we can infer from the complaint, that Appellant immediately

accepted these minor “tweaks,” given the complaint’s repeated references to

the “February 3, 2020 agreement,” Complaint at ¶¶ 34, 35, the “agreement

that [Appellant] and [Appellee] reached on February 3, 2020,” id. at ¶ 49,

and “February 3, 2020[,] when the case settled,” id. at ¶ 33.5

       Under the precedents discussed above, see Field, Bredt, Mastroni-

Mucker, the fact that the agreement was informal instead of a signed formal

release does not render it unenforceable, because the essential terms of the

agreement were spelled out in the February 3, 2020 email. In particular, the

____________________________________________


5 In arriving at this inference, we do not take into account Appellant’s response
to Appellee’s preliminary objections in the trial court, in which Appellant
asserted that he accepted the tweaks. Appellant’s Memorandum Of Law In
Opposition To Appellee’s Preliminary Objections, at 13 n.1. Nor do we take
into account Appellant’s assertion in this Court that states that he approved
the tweaks on February 4, 2020, one day after the mediator’s email.
Appellant’s Brief at 13 n.1.         We cannot take these statements into
consideration because they do not appear in Appellant’s complaint. Sayers,
247 A.3d at 1161 (review of demurrer in preliminary objections limited to
challenged pleading).           Reasonable inferences, however, may be
acknowledged.

                                          - 17 -
J-A15025-21



term that Appellant would receive 150,000 shares of Appellee’s common stock

was essential in order to provide an adequate exchange for the 448,623 stock

options and add sufficient value to Appellant’s settlement package.         The

complaint also satisfactorily alleges that Appellee breached the agreement by

reducing the number of shares by 75 percent by a reverse stock split, an act

that Appellee planned prior to settlement negotiations.

      The trial court concluded that the complaint failed to state a claim

because the parties did not agree on the price of the common stock shares or

their date of valuation.    In this regard, the trial court misconstrues the

agreement reached between the parties as pled in the complaint. The parties

agreed to a quantity of stock to be issued in place of the stock options, not to

a value that would be paid in stock. The complaint buttresses why the parties

negotiated a quantity of stock as opposed to a value to be paid in stock. The

complaint alleges that Appellee’s initial public offering of its common stock

took place several weeks after the parties reached their settlement

agreement. The inference arises that the parties did not negotiate a price

because they intended the market price of the shares to determine their value.

For the same reason, it was not necessary for the parties to define a date of

valuation for the shares.

      We therefore must disagree with the trial court’s conclusion that the

parties did not reach an agreement because the mediator’s email did not

define the “two small tweaks” remaining for negotiation and the parties failed

to resolve them.    The email explicitly identified the two “tweaks” as (1)

                                     - 18 -
J-A15025-21



Appellant would not work for Lysogene and (2) a revision to the scope of

Squinto’s letter of reference. Further, as discussed above, we infer from the

allegations in the complaint that Appellant accepted the tweaks. In addition,

we disagree with the trial court’s claim that these tweaks “go to the heart of

how the respective parties monetarily valued ‘150,000 shares’ [of Appellee’s

common stock].” Trial Ct. Op. at 5. These subjects appear to concern where

Appellant will work in the future and the content of the reference that Squinto

will send to prospective employers, subjects entirely unrelated to the valuation

of the shares. The trial court simply was mistaken as to the importance these

tweaks had to the settlement agreement.

      Appellee argued in the trial court, and continues to argue here, that

Appellant cannot pursue a claim for breach of the settlement agreement

because he rescinded this claim by asserting counts for intentional and

negligent misrepresentation in the complaint. The trial court did not address

this issue in its opinion and order dismissing Appellant’s action.

      We disagree with Appellee’s argument for several reasons. First, the

law is clear that parties may plead and pursue alternative causes of action but

are limited to a recovery of damages under a single theory. Our Supreme

Court recently stated:

      [O]ur Rules of Civil Procedure expressly allow the pleading of
      alternative causes of action, see Pa.R.C.P. 1020(c), and further
      permit liberal amendment of pleadings in order to secure a proper
      determination of the merits . . . Accordingly, a party may generally
      simultaneously plead and attempt to prove alternative causes of
      action seeking damages through inconsistent remedies supported


                                     - 19 -
J-A15025-21


      by the same factual scenario . . . . However, the substantive
      application of the election of remedies doctrine operates to bar
      windfall judgments or otherwise duplicative recoveries resulting
      from a single injury; although such inconsistent remedies may be
      pleaded and pursued in litigation, damages calculated pursuant to
      only one theory may be recovered.

Gamesa Energy USA, LLC v. Ten Penn Center Associates, L.P., 217 A.3d

1227, 1239 (Pa. 2019). Therefore, Appellant has the right to plead and pursue

claims of misrepresentation as well as a claim for breach of the settlement

agreement. He cannot recover damages for the same injury, however, under

more than one theory.

      Appellee relies on Smith v. Brink, 561 A.2d 1253 (Pa. Super. 1989),

and Devore v. City of Philadelphia, 2005 WL 352698 (E.D.Pa. 2005), for

the proposition that Appellant rescinded the settlement agreement by alleging

claims of misrepresentation in his complaint. Smith is not controlling. There,

the plaintiff sued two police officers in federal court under 42 U.S.C. § 1983

for an alleged illegal arrest.     The parties entered a settlement, but the

defendants reneged on the agreement.           Instead of seeking to enforce the

settlement, the plaintiff proceeded to litigate their Section 1983 claims, which

resulted in a defense verdict.     After losing the verdict, the plaintiff filed a

separate action in the Court of Common Pleas of Dauphin County seeking to

enforce the settlement. The Dauphin County court dismissed this action, and

we affirmed, reasoning:

      [The plaintiff] fully litigated his federal tort suit to a final verdict
      in favor of the appellees. Therefore, the present suit must fail for
      want of consideration since the settlement was based in part upon

                                      - 20 -
J-A15025-21


      the existence of [the plaintiff’s] federal action. Moreover, [his]
      decision to forego litigation on the breach of contract action until
      after the final resolution of [his] tort claim acted, in effect, as a
      repudiation of the alleged settlement agreement.

Id., 561 A.2d at 1256. We also stated that

      when a settlement contract is breached, the plaintiff has two
      coexistent but inconsistent remedies available: he may treat the
      compromise agreement as rescinded and sue on the original tort,
      or he may sue on the contract. The plaintiff may not, however,
      prosecute one of these remedies to judgement and then sue on
      the other.

Id. (citing Burrus v. American Casualty, 518 F.2d 1267, 1269 (7th Cir.

1975)).

      Smith does not support Appellee’s argument that Appellant rescinded

the settlement agreement by merely alleging tort claims in the complaint.

Smith held that the plaintiff therein could not sue for breach of the settlement

agreement because he tried to take two bites at the apple—he first

prosecuted his tort claims to verdict and then, displeased with the verdict,

sued for breach of the settlement agreement. The present case is different.

Appellant did not prosecute his original claims to judgment before seeking to

enforce his settlement agreement. Indeed, it does not appear that he has

ever filed a lawsuit alleging his original claims prior to the instant action. All

claims in Appellant’s present action relate to the settlement agreement. Count

I seeks to enforce the settlement agreement; Count II, a claim of unjust

enrichment, seeks damages for benefits allegedly conferred upon Appellee

through the settlement agreement; Counts III and IV demand damages for


                                     - 21 -
J-A15025-21


alleged misrepresentations during and after settlement negotiations; Count V,

a claim under the WPCL, seeks damages for breach of the settlement

agreement. No claim in the complaint relates to Appellant’s original claims of

discrimination, wrongful forfeiture of stock options or defamation. Nor do any

claims in the complaint rescind the settlement agreement.           This case is

Appellant’s first bite at the apple, not his second.

      Devore also is inapposite. There, following a verdict in favor of the

plaintiff in an employment dispute, the parties settled the plaintiff’s underlying

claims while post-verdict motions were pending. The defendant then failed to

comply with the settlement. In response, the trial judge offered the plaintiff

one of two options: (1) file a separate action to enforce the settlement, or (2)

vacate the settlement and reinstate the pre-settlement verdict. The plaintiff

chose to reinstate the verdict but then filed a separate action to enforce the

settlement. Similar to Smith, the court precluded the separate action on the

ground that the plaintiff could not take two bites at the apple; he could not

both retain his verdict and enforce his settlement.       Unlike the plaintiff in

Devore, Appellant does not seek recovery on both the settlement agreement

and his original claims.    Appellant merely seeks remedies relating to the

settlement agreement.

      We conclude today only that the allegations of the complaint, accepted

as true for the purpose of evaluating Appellee’s preliminary objections, set




                                     - 22 -
J-A15025-21


forth a valid action for breach of contract.6 Therefore, the trial court erred in

sustaining Appellee’s preliminary objection to Count I of the complaint, and

we remand for further proceedings on this count.

       In his second issue, Appellant contends that the trial court erred by

dismissing his claim of unjust enrichment in Count IV of the complaint. We

affirm the dismissal of this count.

       A claim for unjust enrichment arises from a quasi-contract. Gutteridge

v. J3 Energy Grp., Inc., 165 A.3d 908, 916 (Pa. Super. 2017). “A quasi-

contract imposes a duty, not as a result of any agreement, whether express

or implied, but in spite of the absence of an agreement, when one party

receives unjust enrichment at the expense of another.” Id. “The elements of

unjust   enrichment      are   benefits    conferred   on   defendant   by   plaintiff,

appreciation of such benefits by defendant, and acceptance and retention of

such benefits under such circumstances that it would be inequitable for

defendant to retain the benefit without payment of value.” Id. “Critically, the

doctrine of unjust enrichment is inapplicable when the relationship between

parties is founded upon a written agreement or express contract.” Wilson v.

Parker, 227 A.3d 343, 353 (Pa. Super. 2020).


____________________________________________


6 Our decision today is limited to reviewing the trial court’s disposition of
preliminary objections, does not foreclose the parties from developing all
factual issues in the parties’ dealings during later stages of this case, including
but not limited to whether they arrived at an agreement, how they arrived at
the agreement, the terms of the agreement and whether any ambiguity exists
in the agreement.

                                          - 23 -
J-A15025-21


      In Khawaja v. RE/MAX Central, 151 A.3d 626 (Pa. Super. 2016), the

plaintiff, Khawaja, filed an action alleging breach of a written contract and

unjust enrichment. The defendant filed preliminary objections arguing that

the plaintiff failed to state a cause of action. The trial court sustained the

defendant’s preliminary objections and dismissed the complaint in its entirety.

This Court reversed the trial court’s decision to dismiss the breach of contract

claim and remanded for further proceedings on this claim. We then affirmed

the dismissal of the unjust enrichment claim, reasoning:

      A claim sounding in breach of contract may be pleaded
      alternatively with a claim of unjust enrichment if the claims are
      raised in separate counts of a complaint. Lugo v. Farmers Pride,
      Inc., 967 A.2d 963, 970 (Pa. Super. 2009). However, the fact
      remains that “[a] cause of action for unjust enrichment arises only
      when a transaction is not subject to a written or express contract,”
      Northeast Fence & Iron Works, Inc. v. Murphy Quigley Co.,
      933 A.2d 664, 669 (Pa. Super. 2007). Khawaja argues that the
      trial court’s rejection of her claim based on the Agreement meant
      that her unjust enrichment claim should have been permitted to
      proceed . . . But because we have reversed the dismissal of
      Khawaja’s contract claim, this argument no longer has any force.
      Khawaja’s complaint alleged unjust enrichment in her second
      count, which incorporated by reference the facts pled in Count I,
      her breach of contract count . . . Her unjust enrichment count thus
      averred the existence and terms of the signed Agreement.
      Because a claim for unjust enrichment cannot stand when there
      is an express contract and because Khawaja’s allegations in this
      regard are based on the terms of such a contract, we affirm the
      trial court’s dismissal of Khawaja’s unjust enrichment claim.

Id., 151 A.3d at 633-34.

      The same reasoning applies here. We have vacated the dismissal of

Appellant’s claim for breach of the settlement agreement in Count I, a claim

of an express contract. Appellant’s claim for unjust enrichment in Count IV

                                     - 24 -
J-A15025-21


incorporates by reference the factual allegations pled in Count I. Complaint,

at ¶ 65. Thus, Appellant’s unjust enrichment claim avers the existence and

terms of the settlement agreement.      Because an unjust enrichment claim

cannot stand when there is an express contract, and because Appellant’s

allegations of unjust enrichment are based on the terms of such a contract,

we affirm the dismissal of his unjust enrichment claim.

      In his third issue, Appellant maintains that the trial court erred by

dismissing his claims for intentional and negligent misrepresentations. We

disagree.

      In a non-disclosure case, the tort of intentional misrepresentation

requires proof of: (1) concealment; (2) which is material; (3) with the intent

of misleading another into reliance upon the material omission; (4) justifiable

reliance on the material omission; and (5) resulting injury caused by the

reliance.   Bortz v. Noon, 729 A.2d 555, 560-61 (Pa. 1999).           Negligent

misrepresentation requires proof of: (1) a misrepresentation of a material

fact; (2) made under circumstances in which the misrepresenter ought to have

known its falsity; (3) with an intent to induce another to act on it; and (4)

which results in injury to a party acting in justifiable reliance on the

misrepresentation. Id. at 561.

      In the trial court, Appellee argued in its preliminary objections that the

complaint failed to allege that Appellant relied to his detriment upon any

misrepresentation. The trial court agreed, reasoning that “[Appellant] never


                                    - 25 -
J-A15025-21


released   [Appellee]    and    therefore    cannot    show    he   relied   on   a

misrepresentation to do anything detrimental to his interests.” Trial Ct. Op.

at 6.   We too agree with Appellee.         The complaint does not allege that

Appellant took any action to his detriment as a result of Appellee’s

concealment of its intent to perform a reverse stock split.         The complaint

alleges that when Appellant entered into a settlement agreement with

Appellee on February 3, 2020, Appellee allegedly harbored the intent to

perform a reverse stock split. On February 14, 2020, Appellee performed the

reverse stock split, lowering the number of Appellant’s shares from 150,000

(the number of shares in the settlement agreement) to 33,836 shares. On

February 28, 2020, the initial public offering of Appellee’s stock took place.

Appellant’s complaint seeks to enforce the promise in the settlement

agreement to provide him with 150,000 shares. These allegations do not

demonstrate that Appellant took any action to his own detriment. Appellant

did not act to his own detriment by entering the alleged February 3, 2020

settlement agreement. To the contrary, the agreement is beneficial to him

because it gives him 150,000 shares.            Indeed, Appellant regards this

agreement as beneficial because he is attempting to enforce it in this action.

Nor did Appellant act to his own detriment in response to the release that

Appellee sent on February 12, 2020, since Appellant never signed the release.

Lastly, Appellant did not act to his own detriment after Appellee performed

the reverse stock split and its initial public offering. The only act that Appellant


                                      - 26 -
J-A15025-21


took in response was to prosecute this lawsuit, an act that in no way

constitutes detrimental reliance on any conduct by Appellee.

      For these reasons, we affirm the dismissal of the counts in Appellant’s

complaint for intentional or negligent misrepresentation.

      In his final issue, Appellant contends that the trial court erred in

dismissing his claim for relief under the WPCL in Count V of the complaint.

According to the complaint, Appellee promised to pay 448,623 stock options

to Appellant in the parties’ original April 2019 agreement. Subsequently, in

the February 3, 2020 agreement, Appellee promised to issue 150,000 shares

of stock to Appellant in consideration of his stock options.   The complaint

alleges that Appellee breached the WPCL by failing to pay the stock shares

promised in the February 3, 2020 agreement. Complaint, ¶¶ 71-75. We hold

that Appellant states a valid claim under the WPCL for Appellee’s refusal to

pay the stock shares.

      The legislature enacted the WPCL

      to provide a vehicle for employees to enforce payment of their
      wages and compensation held by their employers. The underlying
      purpose of the WPCL is to remove some of the obstacles
      employees face in litigation by providing them with a statutory
      remedy when an employer breaches its contractual obligation to
      pay wages. The WPCL does not create an employee’s substantive
      right to compensation; rather, it only establishes an employee’s
      right to enforce payment of wages and compensation to which an
      employee is otherwise entitled by the terms of an agreement.




                                    - 27 -
J-A15025-21


Hartman, 766 A.2d at 352.            “[T]he Pennsylvania rules of statutory

construction require the civil provisions of the WPCL to be liberally construed.”

Id. at 353 (citing 1 Pa.C.S.A. § 1928(c)).

      The WPCL provides a right of action to “any employe” to whom “any

type of wages is payable.”     43 P.S. § 260.9a(a).     There are two distinct

categories of “wages” under the WPCL, “earnings” and “fringe benefits or wage

supplements.” 43 P.S. § 260.2a.

      The WPCL’s definition section, 43 P.S. § 260.2a, defines “wages” and

“fringe benefits or wage supplements” as follows:

      Wages. Includes all earnings of an employe, regardless of
      whether determined on time, task, piece, commission or other
      method of calculation. The term ‘wages’ also includes fringe
      benefits or wage supplements whether payable by the employer
      from his funds or from amounts withheld from the employes’ pay
      by the employer.

      Fringe benefits or wage supplements. Includes all monetary
      employer payments to provide benefits under any employe benefit
      plan, as defined in section 3(3) of the Employee Retirement
      Income Security Act of 1974, 29 U.S.C. § 1001 et seq.; as well as
      separation, vacation, holiday, or guaranteed pay; reimbursement
      for expenses; union dues withheld from the employes’ pay by the
      employer; and any other amount to be paid pursuant to an
      agreement to the employe, a third party or fund for the benefit
      of employes.

43 P.S. § 260.2a (emphasis added).        Under these definitions, “any other

amount to be paid pursuant to an agreement with an employe” constitutes

fringe benefits, which in turn constitute wages under the WPCL. See also

Shaer v. Orthopaedic Surgeons of Cent. Pennsylvania, Ltd., 938 A.2d




                                     - 28 -
J-A15025-21


457, 465 (Pa. Super. 2007) (“severance pay and other separation related

contractual arrangements are indeed covered by the WPCL”).

       With this statutory framework in place, we turn to the allegations in

Count V of the complaint. Construed in the light most favorable to Appellant,

the complaint states a valid cause of action under the WPCL for two reasons.

First, the stock options in the parties’ original agreement are considered

“fringe benefits” under the WPCL. 43 P.S. § 260.2a; Scully v. US WATS,

Inc., 238 F.3d 497 (3d Cir. 2001).7 In Scully, the plaintiff entered into a

two-year agreement to serve as the defendant’s president and CEO. As an

inducement for the plaintiff to remain the full two years, the defendant granted

him an option to purchase 850,000 shares of restricted stock that would vest

over a two-year period. Before the two-year period expired, the defendant

terminated the plaintiff without just cause. Subsequent to termination, the

plaintiff attempted to exercise his option to purchase 600,000 shares that had

vested by that date, but the defendant refused to honor the option.         The

plaintiff contended that the defendant violated the WPCL by refusing to honor

the option. The district court ruled in favor of the defendant, but the Third

Circuit reversed.




____________________________________________


7Although not binding on us, we may cite federal authority for its persuasive
value. Bochetto v. Piper Aircraft Co., 94 A.3d 1044, 1050 (Pa. Super.
2014).

                                          - 29 -
J-A15025-21


     The Third Circuit held that the stock option extended to the plaintiff “falls

within the [WPCL’s] definition of fringe benefits or wage supplements because

it represents an ‘amount to be paid pursuant to an agreement to the

employee.’” Id., 238 F.3d at 517. The court continued:

     [A] stock option may qualify as earned compensation under the
     WPCL if the employer specifically agreed to deliver the option as
     employment compensation . . . [This case] presents exactly this
     situation. Stock options provide an incentive to an employee to
     work to increase the stock’s value and thereby benefit the
     company . . . The company benefits because the stock option
     lowers the amount of up-front compensation costs that must be
     paid directly to the employee, but the employee bears a
     considerable risk since his compensation will not increase unless
     the stock value increases. Thus, stock options are often termed
     “contingent compensation.” . . .

     [The parties] entered into this precise arrangement. As the
     District Court noted, “[t]he entire thrust of the overall
     arrangement between plaintiff and the defendants was that
     plaintiff’s efforts in improving the fortunes of the company would
     be rewarded on the basis of the company’s improved condition as
     of a year after the exercise of the option.” Scully v. US WATS,
     Inc., No. CIV. A. 97–4051, 1999 WL 592695, at *1 (E.D.Pa. June
     10, 1999).

           [I]t is quite apparent that plaintiff’s whole purpose in
           entering into these arrangements was the expectation
           that, as a result of his efforts, the company would
           experience a big improvement in its fortunes, and
           plaintiff would share in that prosperity. Defendants
           wrongfully deprived plaintiff of that opportunity[] and
           should not be permitted to insist that plaintiff’s chance
           for future profit ended as of January 23, 1997 [the
           date he exercised his option]. . . .

     Scully, 1999 WL 553474, at *5.

     Under these circumstances, we think it clear that, once [the
     plaintiff] entered into the two-year oral employment contract, he
     needed to do no more to bind [the defendant] to the stock option.

                                     - 30 -
J-A15025-21


        [The plaintiff’s] stock option was thus “earned within the meaning
        of the WPCL because [he] was not required to render any further
        services before they vested and became exercisable.”

Id. at 517-18. We find this analysis persuasive and similarly conclude that

the stock options provided to Appellant in the original April 2019 agreement

constitute fringe benefits covered under the WPCL.

        Second, accepting as true the averment that the parties entered a

settlement agreement on February 3, 2020, the stock shares promised under

this agreement constitute fringe benefits, and therefore wages, under the

WPCL. Under Scully, Appellant’s right to stock options, as a component of

the parties’ original agreement, is a fringe benefit that vested during

Appellant’s employment. The 150,000 stock shares promised in the February

3, 2020 settlement represent the parties’ compromise of the number of stock

options Appellant earned, and thus was entitled to exercise, during his

employment. Consequently, the stock shares are fringe benefits because they

relate back to stock options that were fringe benefits, and hence wages, under

Appellant’s employment agreement. Since the stock shares qualify as wages,

Appellant states a valid claim under the WPCL due to Appellee’s failure to issue

them.

        We do not agree with the grounds advanced by the trial court or

Appellee for rejecting Appellant’s WPCL action.        The trial court rejected

Appellant’s WPCL claim, stating, “[Appellant] relies on the February 3, 2020

email to make a claim that he is owed employee compensation in the form of


                                      - 31 -
J-A15025-21


150,000 shares which [Appellant] would characterize as wages. As the parties

have not settled, there is no binding contract that could be remotely construed

to require ‘wage’ compensation.” Trial Ct. Op. at 6. The trial court’s rationale

is incorrect because, as held above, the allegations in the complaint, accepted

as true, demonstrate that the February 3, 2020 agreement was binding on

Appellee, and the promised shares relate back to options that were a part of

Appellant’s employment agreement.

      Citing three federal decisions, Riseman v. Advanta Corp., 39 F. App’x

761 (3d Cir. 2002), De Ascencio v. Tyson Foods, Inc., 342 F.3d 301 (3d

Cir. 2003), and Meister v. Sun Chem. Corp., 2018 WL 4961596 (E.D. Pa.

Oct. 15, 2018), Appellee argues that the stock shares fall outside the

protections of the WPCL.       Riseman held the mere fact that certain

compensation is not payable until a future date is not necessarily fatal to a

WPCL claim so long as the employee is deemed to have earned it during his

employment. Id. at 765. De Ascencio stated in dicta that the WPCL does

not create a right to compensation, but rather only provides a statutory

remedy when the employer breaches a contractual obligation to pay earned

wages. Id. at 304. It is the contract between the parties that governs in

determining whether specific wages are earned. Id. Meister, on the other

hand, held that an agreement to make post-employment payments based

upon post-employment considerations could not be considered wages or

compensation earned because the plaintiff did not earn them during his


                                     - 32 -
J-A15025-21


employment. Appellee cites to these cases in support of its belief that the

agreement to issue stock shares under the February 3, 2020 agreement places

them outside what was earned during employment. As we have discussed,

however, since the February 3, 2020 agreement provides for the issuance of

stock in consideration of options earned during employment, the shares may

be considered fringe benefits, and hence wages, under the WPCL.

      Accordingly, we conclude that Count V of the complaint states a valid

cause of action for recovery under the WPCL.         The trial court erred in

dismissing this count of the complaint.

      For the reasons articulated above, we affirm the trial court’s dismissal

of Counts II, III and IV of the complaint, and we reverse the dismissal of

Counts I and V.

      Order affirmed in part and reversed in part. Order affirmed to the extent

it dismissed Counts II, III and IV of complaint. Order reversed to the extent

it dismissed Counts I and V of complaint. Counts I and V are reinstated, and

this case is remanded for further proceedings on those counts. Jurisdiction

relinquished.

      Judge Musmanno did not participate in the consideration or decision of

this case.




                                    - 33 -
J-A15025-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/09/2022




                          - 34 -